Citation Nr: 0732061	
Decision Date: 10/11/07    Archive Date: 10/23/07	

DOCKET NO.  06-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1947 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
testified at a hearing before the undersigned in August 2007, 
at which time his motion for an advance upon the Board's 
docket based upon advancing age was granted.  The case is now 
ready for appellate review.  


FINDING OF FACT

The first objective evidence demonstrating that the veteran 
had hearing loss disability for VA purposes was from private 
audiometric examination conducted in 1984, some 33 years 
after the veteran was separated from service, no competent 
clinical evidence or opinion shows or suggests that the 
veteran's current hearing loss is attributable to any 
incident, injury, or disease of active military service, and 
the only competent clinical opinion on file is against the 
veteran's claim.  


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's July 2005 notice letter informed the veteran that he 
could provide evidence to support his claims, or the location 
of such evidence, and requested that he provide any evidence 
in his possession.  The notice letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  A similar letter was 
provided to the veteran in March 2006.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letter mailed to the veteran in March 
2006 addressed the Dingess requirements.  In any event, as 
the claim is denied, any matter as to the assignment of an 
effective date is moot.

Recognition is given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim, the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given in July 2005, and the case was then readjudicated by 
the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

It was immediately apparent that no service medical records 
are available for the veteran.  A June 2005 letter from the 
National Personnel Records Center (NPRC) explained that his 
records, if present at that facility in 1973, would have been 
in an area which suffered the most damage in the fire which 
occurred at that time.  The absence of service medical 
records is thus confirmed to a certainty.  The veteran did 
provide sufficient information and a release so that the RO 
could collect records of audiometric and other examinations 
performed in conjunction with his employment in a textile 
mill.  The veteran also submitted records of private 
audiometric examination conducted in April 2002.  Records of 
the veteran's more recent treatment with VA were collected, 
and the veteran was provided a VA audiometric examination in 
October 2006 with a review of the claims folder, and a 
request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  In March 2006, the veteran submitted 
a VCAA response indicating that he had no additional evidence 
to submit in his behalf.  All known and available relevant 
evidence has been collected and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or any diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.85.  Additionally, the US Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that threshold 
levels above 20 decibels indicate at least some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

It is the veteran's central contention that his current 
hearing loss disability is a direct result of his exposure to 
acoustic trauma during military service, especially combat 
service during the Korean Conflict.  Although his service 
medical and personnel records are unavailable, NPRC was able 
to verify that the veteran had received the Bronze Star 
Medal, Korean Service Medal with three Bronze Service Stars, 
United Nations Service Medal, Glider Badge, and Parachutist's 
Badge.  It has previously been established to VA's 
satisfaction that the veteran participated in combat during 
the Korean Conflict.  This is certainly consistent with the 
veteran's argument that he was exposed to the acoustic trauma 
of artillery, mortars, heavy weapons, and rifle fire during 
his combat service.  This is also consistent with the 
veteran's testimony before the undersigned at his personal 
hearing in August 2007.  

The veteran filed his initial claim for service connection 
for hearing loss in July 2005, some 54 years after he was 
separated from service, at 76 years of age.  He filed his 
first claim for service connection for orthopedic disability 
years earlier in March 1978, and at that time, he made no 
complaint with respect to hearing loss disability.  The 
veteran was provided a VA medical examination in May 1978, 
and the report of examination specifically noted that both 
tympanic membranes were intact with no visible discharge or 
abnormality, and no hearing loss was noted.  The veteran made 
no complaint of hearing loss at the time of this examination.  

The veteran was apparently employed for some 43 years 
following service separation in a textile mill.  Commencing 
in 1984, he was apparently provided periodic audiometric 
examinations by his employer.  The first such private 
audiometric examination completed in July 1984 clearly 
revealed that the veteran met the minimum threshold 
requirements for recognition of hearing loss disability by VA 
at 38 C.F.R. § 3.385.  Indeed, all audiometric testing on 
file from and after this date shows that the veteran met the 
schedular criteria at 38 C.F.R. § 3.385.  However, none of 
this evidence of private audiometric examinations commencing 
in 1984, 33 years after the veteran was separated from 
service, provides any probative evidence indicating that 
hearing loss disability shown in the 1980's was attributable 
to any incident, injury or exposure of military service 
decades earlier.  

In October 2006, the veteran was provided a VA audiometric 
examination which included a review of his claims folder and 
a request for opinions.  At that time, the veteran reported 
that tinnitus had begun about three years earlier.  Again, 
the results of audiometric examination met the threshold 
requirements at 38 C.F.R. § 3.385.  However, having conducted 
a current examination and interview and review of the claims 
folder, the VA audiologist concluded that it was less likely 
than not that his current hearing loss disability was due to 
military service.  Recognition is given to the fact that the 
examiner initially indicated that there was a 50/50 
possibility that the veteran's hearing loss was due to his 
military service versus his post-service work in a textile 
mill.  However, as noted directly above, the audiologist 
later considered all the evidence of record and ultimately 
concluded that it was less likely as not that the veteran's 
hearing loss was due to his military service.  This is the 
only competent clinical opinion on file, and it is against 
the veteran's claim.  

The Board finds that a preponderance of the evidence is 
therefore against a finding that the veteran's current 
hearing loss disability is attributable to incidents of his 
military service from 1947 to 1951.  The veteran strongly 
argues that he was exposed to a considerable amount of 
acoustic trauma during combat service in Korea.  The Board 
has absolutely no reason to dispute that assertion.  However, 
the objective evidence on file shows that when the veteran 
first requested VA disability compensation in 1978, he did 
not complain of hearing loss at that time.  A May 1978 VA 
examination did not include audiometric testing, but 
specifically noted there was no apparent hearing loss, and 
the veteran did not complain of hearing loss at that time, 
and this was 27 years after the veteran was separated from 
service.  

The first objective evidence showing that the veteran met the 
regulatory criteria for recognition of hearing loss 
disability was in private audiometric examination performed 
in July 1984, 33 years after the veteran was separated from 
service.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It is certainly noteworthy that the 
veteran's employment with a textile mill included periodic 
audiometric examinations, which indicates that employment in 
that facility was considered by the employer as a distinct 
risk for hearing loss disability.  The veteran is first 
objectively demonstrated to have significant hearing loss 
disability 33 years after he was separated from service, and 
after he had been employed in this textile mill for many 
years following service separation.  Again, the only 
competent clinical opinion on file is against the veteran's 
claim that current hearing loss is attributable to acoustic 
trauma during military service.  

The Board has considered the veteran's testimony that he was 
issued and wore hearing protection during his employment with 
the textile mill, but the fact remains that he is shown to 
have been exposed to one year of acoustic trauma during 
combat service in Korea, and perhaps some 40 years of 
acoustic trauma during civilian employment following service 
separation.  The Board has also considered the provisions of 
38 U.S.C.A. § 1154(b).  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).  In this case, for the reasons discussed above, 
such competent medical nexus evidence is lacking.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


